UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 15, 2008 HORIZON FINANCIAL CORP. (Exact name of registrant as specified in its charter) Washington 0-27062 91-1695422 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1500 Cornwall Avenue, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):(360) 733-3050 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. GWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) GSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) GPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) GPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On July 18, 2008, the Board of Directors of Horizon Financial Corp. (“Company”) announced that it had received a letter from the Nasdaq Stock Market on July 15, 2008 stating that the Company had not been in compliance with the audit committee requirements contained in Nasdaq Marketplace Rule 4350(d)(2) (the “Rule”) when Fred R. Miller retired from the Company’s Board of Directors on April 30, 2008.The Rule requires the Company’s Audit Committee be comprised of three independent directors. On June 24, 2008, the Company appointed Richard R. Haggen to the Company’s Audit Committee. The Nasdaq letter acknowledged that the Company had regained compliance with the Rule as a result of Mr. Haggen’s appointment. Item 9.01Financial Statements and Exhibits (c)Exhibits 99.1 Press Release dated July 18, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HORIZON FINANCIAL CORP. Date: July 18, 2008 By: /s/Richard P. Jacobson Richard P. Jacobson President and Chief Executive Officer Exhibit Press Release dated July 18, 2008 CONTACTS: V. Lawrence Evans, Chairman Rich Jacobson, CEO Dennis Joines, President & COO 360.733.3050 NEWS RELEASE Horizon Financial Appoints Richard R. Haggen to Audit Committee Satisfying
